Matter of Finn v City of New York (2016 NY Slip Op 05445)





Matter of Finn v City of New York


2016 NY Slip Op 05445


Decided on July 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2016

Mazzarelli, J.P., Friedman, Andrias, Webber, Gesmer, JJ.


1686 101126/14

[*1]In re Raymond Finn, et al., Petitioners-Appellants,
vCity of New York, etc., et al., Respondents-Respondents.


Ruskin Moscou Faltischek, P.C., Uniondale (E. Christopher Murray of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York (Deborah A. Brenner of counsel), for respondents.

Judgment, Supreme Court, New York County (Jennifer G. Schecter, J.), entered November 9, 2015, denying the petition seeking to, among other things, annul a negative declaration, dated June 12, 2014, issued by respondent New York City Department of Homeless Services (DHS) regarding a proposed shelter (the project), and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
DHS' determination was not arbitrary and capricious or unsupported by the evidence (see Matter of Riverkeeper Inc. v Planning Bd. of Town of Southeast, 9 NY3d 219, 232 [2007]). DHS took the requisite "hard look" at the project's anticipated adverse environmental impacts, and provided a "reasoned elaboration" for the negative declaration (id. at 231-232, quoting Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 417 [1986]).
In preparing the environmental assessment statement (EAS) undergirding the negative declaration, DHS properly adhered to the "accepted methodology" set forth in the City Environmental Quality Review Technical Manual (Matter of Chinese Staff & Workers' Assn. v Burden, 88 AD3d 425, 429 [1st Dept 2011], affd 19 NY3d 922 [2012]). DHS did not delegate its review responsibilities to the environmental consulting firm it properly retained to assist it with the preparation of the EAS (see 6 NYCRR 617.14[c]; Matter of King v Saratoga County Bd. of Supervisors, 89 NY2d 341, 350 n * [1996]).
We have considered petitioners' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 7, 2016
DEPUTY CLERK